Citation Nr: 0001113	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial rating of more than 10 percent 
for a compartment syndrome of the right lower extremity.

2.  Entitlement to an initial rating of more than 10 percent 
for a compartment syndrome of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1972 
to August 1976 and from May 1978 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), granting service connection for 
compartment syndromes of each of the lower extremities and 
assigning initial evaluations of 0 percent for each 
extremity.  The veteran testified at a personal hearing 
before the RO's hearing officer in August 1998, and by the 
hearing officer's decision in December 1998 hearing officer's 
decision, the initial evaluations were increased to 10 
percent for each leg.  The veteran continues to disagree with 
the evaluations assigned.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claim.

2.  The veteran's compartment syndrome of the right leg is 
productive of not more than a moderate injury to Muscle Group 
XI.

3.  The veteran's compartment syndrome of the left leg is 
productive of not more than a moderate injury to Muscle Group 
XI.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a compartment syndrome of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.73, 
Diagnostic Code 5311 (1999).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a compartment syndrome of the left 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40-4.46, 4.59, 4.73, 
Diagnostic Code 5311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are before the Board on appeal of the 
original assignment of disability evaluations, and, as such, 
there are presented original claims contemplated by Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (at the time of an 
initial rating, separate or staged ratings may be assigned 
for separate periods of time based on the facts found) as 
opposed to claims for increased ratings.  While it is 
apparent that the RO has not developed this issue in light of 
Fenderson, it is otherwise neither alleged nor shown that 
consideration of the merits of the claim presented would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a).  Generally, an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claims for initial evaluations in 
excess of 10 percent are, thus, "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  As such, no further 
assistance to the veteran with the development of the 
evidence is required.  

The record reflects that the veteran filed his claim for 
service connection for a bilateral leg disability in 
September 1997, shortly after his separation from service.  
In October 1997, the veteran underwent a VA compensation and 
pension examination.  From history provided by the veteran, 
it was noted that during service he had developed activity-
related compartment syndrome in both legs, for which he had 
four operations, two on each leg, most recently in 1994.  His 
symptoms reportedly began in 1989.  His current complaints 
did not include numbness, although he noted that if he tried 
to do running or extended walking, he had anteromedial deep 
leg pain.  If he avoided these activities, he was relatively 
symptom free.  He indicated that he tended to walk on his 
heels and lateral aspects of his feet, as pushing off his 
toes with force caused tenderness.  He continued to remain 
physically active with exercise, having learned how to modify 
his activities to accommodate his physical problems.  

On examination, the veteran's gait was symmetric and non-
antalgic.  He was able to heel and toe walk.  In the seated 
position, he had light touch intact in all dermatomes of both 
lower extremities.  He had 5/5 motor strength throughout both 
lower extremities.  He did have scars consistent with a 
history of fasciotomy on both legs.  He did not have atrophy 
of the calves.  Nor did he have deformity or curling of the 
toes.  He had 5/5 extensor hallucis longus (EHL) and extensor 
digitorum longus (EDL), ankle plantar and dorsiflexion, as 
well as posterior tibia and peroneal function in both legs.  
X-rays of both legs were negative except for some periosteal 
bone, which had been present on films in 1990 and was 
consistent with his surgical history.  The diagnosis was 
bilateral compartment syndrome, status post four surgeries 
with no evidence of neurovascular damage on examination.

The claims file contains outpatient treatment records from 
the William S. Middleton Memorial VA Medical Center where the 
veteran has sought treatment primarily for back pain.  These 
records, dated from March 1998 to December 1998, do not 
contain significant information pertaining to the veteran's 
leg disability, other than that in March 1998 it was noted 
the veteran could ambulate without difficulty.

A second VA examination was performed in September 1998.  The 
veteran described his pain as beginning in 1990 due to 
extensive running he was performing for training for 
triathlons and for military exercises.  An initial diagnosis 
of exercise-induced compartment syndrome was noted, for which 
he later had four fasciotomy procedures.  Since the 
surgeries, he reported persistent pain and an inability to 
return to his baseline triathlete level of performance.  
Although he was no longer involved in running or military 
exercises, he reported significant pain at all times and an 
inability to push off with his toes, instead rolling off his 
heels and pushing off the lateral sides of his feet.  Also 
noted to be present were constant, persistent pain in his 
posterior calf, which worsened with activity, as well as a 
dull achy pain in the right calf and a sharp area of pain to 
palpation over the lateral scar with intermittent shooting 
pains down the lateral side of the right leg.  His typical 
day was to arise early in the morning, drive his son to the 
gym, return to the house, eat a normal breakfast, clean the 
house, and perform exercises in the afternoon, primarily 
rowing and other upper body exercises.  

On physical examination, the veteran had a 5-inch incision 
over the medial portion of the posterior compartment of the 
right leg.  The incision was benign to palpation, without 
tingling or hypersensitivity.  He had a long lateral incision 
over the anterior lateral right leg.  Palpation over the 
proximal portion of it revealed an area of point tenderness 
at the site of a fascial defect.  Deep palpation in the calf 
was mildly tender.  He had excellent and symmetric calf bulk 
as well as anterior and lateral compartment musculature bulk.  
His left leg had similar incisional scars which were benign.  
There was mild tenderness to deep palpation of the posterior 
calf.  The neurovascular examination revealed bilateral 
dorsalis pedis and posterior tibia pulses of 2+.  Light touch 
sensation was intact through the bilateral lower extremities 
and bilateral tibialis, anterior and posterior tibialis, EHL, 
flexor hallucis longus (FHL) and peroneals were 5/5.  The 
diagnosis was exercise-induced bilateral leg compartment 
syndromes, status post compartment releases on the right and 
compartment releases on the left followed by revision 
release, with current persistent pain in both legs.

In his substantive appeal, the veteran stated that he was 
unable to perform the simple task of walking without 
experiencing excruciating pain and discomfort, especially in 
the left calf.  Even when not walking, he noted a constant 
throbbing pain in the calves.  At his personal hearing in 
August 1998, the veteran described the pain in his left leg 
as being deep and extreme, in the center of his calf, 
especially when walking.  On the right leg, he also noted 
pain in the muscle of the calf, but not as intense as the 
left leg.  He reported walking on the heels and sides of his 
feet because pushing off his toes caused intense pain.  He 
did experienced swelling, other than prior to and immediately 
after his last operation.  Running was discontinued because 
of pain.  An inability to carry anything on his back was 
noted, although he reported being able to carry lightweight 
grocery bags with handles.  Pain was noted after about 10 
minutes of standing.  Also, he noted that he was told that 
further surgery might not help the problem.

Under the rating criteria for muscle injuries, the cardinal 
signs and symptoms are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement, and disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.  38 C.F.R. § 4.56(c-d) 
(1999).  For the purpose of the present case, the criteria of 
moderate and moderately severe are pertinent:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

The disabilities in question have been rated analogously by 
the RO in terms of a muscle injury affecting Muscle Group XI, 
pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5311, which 
include the posterior and lateral crural muscles and muscles 
of the calf.  These muscles have the following functions:  
Propulsion, plantar flexion of the foot, stabilization of the 
arch, flexion of the toes, and flexion of the knee.  A 
moderate muscle injury under such code is assigned a 10 
percent evaluation, and a moderately severe muscle injury is 
assigned a 20 percent evaluation.  Id.  

The evidence presented fails to shown that this is a case 
where, upon initial rating of the disorders in question, 
separate ratings are assignable for different periods of time 
dating to the effective dates of the grants of service 
connection.  See Fenderson, supra.  There has been no showing 
of periods of time in which a greater degree of severity of 
the compartment syndromes was present and, as such, varied 
ratings are not for assignment in this instance.

Medical data presented as to each lower extremity identify 
not more than a moderate injury involving Muscle Group XI, 
there being no showing of those indications of the presence 
of a moderately severe or severe muscle injury to either leg.  
Absent from the record are indications of loss of the deep 
fascia or muscle substance, loss of normal firm resistance, 
or positive evidence of a diminution in strength or 
endurance, as indicative of a muscle injury of moderately 
severe proportions.  Although there is shown to be a singular 
fascial defect on the right, in general the veteran had 
exhibited excellent and symmetric calf bulk and musculature.  
He does have pain in both calves, particularly with activity, 
that is comparable to the level of disability set forth in 
the criteria for a moderate muscle injury, but the level of 
pain or other impairment of either lower extremity is not 
demonstrated to a level in excess of a moderate muscle 
affecting both legs.  Thus, initial ratings of more than 10 
percent are not shown to be in order. 

Although scar tenderness constitutes a separate disability, 
which may warrant a separate rating, see Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), in this case the veteran's scars 
are noncompensable.  Under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999), a 10 percent evaluation 
is granted for superficial scars that are tender and painful 
on objective demonstration.  Superficial scars that are 
poorly nourished with repeated ulceration are 10 percent 
disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1999).  
Scars, as applicable here, are otherwise rated on the basis 
of limitation of function.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (1999).  In this instance, the medical evidence 
presented shows that the veteran's scars are benign to 
palpation on objective examination and without pain, poor 
nourishment, ulceration, or otherwise associated with a 
limitation of function.

Ratings in excess of 10 percent are not found be assignable 
on the basis of pain or functional loss or by virtue of 
painful motion due to arthritis.  See 38 C.F.R. §§ 4.40, 
4.41, 4.59 (1999).  Arthritic involvement is not objectively 
shown and while pain appears to be the primary manifestation 
of the disabilities in question, the level of pain shown to 
be present is found to be contemplated by the rating assigned 
for moderate injuries to Muscle Group Xl.  See 38 C.F.R. 
§ 4.56(c).  Also lacking is any probative evidence that the 
disabilities at issue are productive of a marked interference 
with employment or that they necessitate frequent periods of 
hospital care, such that it may reasonably be concluded that 
assignment of higher ratings is warranted on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1) (1999).

The doctrine of reasonable doubt is not found to be for 
application in this case, as a preponderance of the evidence 
is against the assignment of ratings in excess of 10 percent 
for the entities at issue.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for a compartment 
syndrome of the right lower extremity is denied.

An initial rating of more than 10 percent for a compartment 
syndrome of the left lower extremity is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

